Case: 19-20753   Document: 00515726337      Page: 1    Date Filed: 01/29/2021




          United States Court of Appeals
               for the Fifth Circuit                             United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 January 29, 2021
                             No. 19-20752                          Lyle W. Cayce
                                                                        Clerk

   Audrey K. Miller,

                                                      Plaintiff—Appellant,

                                versus

   Sam Houston State University; Texas State University
   System,

                                                  Defendants—Appellees,

                        consolidated with


                             No. 19-20753


   Audrey K. Miller,

                                                      Plaintiff—Appellant,

                                versus

   University of Houston System; University of Houston
   Downtown,

                                                  Defendants—Appellees.
Case: 19-20753         Document: 00515726337               Page: 2      Date Filed: 01/29/2021

                                          No. 19-20752
                                        c/w No. 19-20753


                     Appeals from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:15-CV-2824
                               USDC No. 4:15-CV-2927


   Before Jolly, Southwick, and Wilson, Circuit Judges.
   Cory T. Wilson, Circuit Judge:
           A litigant has the fundamental right to fairness in every proceeding.
   Fairness is upheld by avoiding even the appearance of partiality. See, e.g.,
   Marshall v. Jerrico, Inc., 446 U.S. 238, 242 (1980). When a judge’s actions
   stand at odds with these basic notions, we must act or suffer the loss of public
   confidence in our judicial system. “[J]ustice must satisfy the appearance of
   justice.” Offutt v. United States, 348 U.S. 11, 14 (1954).
           Audrey Miller sued Sam Houston State University (SHSU) and
   Texas State University System (TSUS) under Title VII of the Civil Rights
   Act of 1964, 42 U.S.C. § 2000(e) et. seq., and the Equal Pay Act, 29 U.S.C. §
   206(d), alleging sex discrimination, retaliation, and a hostile work
   environment.       A week later, Miller filed a separate action against the
   University of Houston Downtown (UHD) and the University of Houston
   System (UHS), also under Title VII, alleging that UHD’s denial of
   employment constituted retaliation. 1
           From the outset of these suits, the district judge’s actions evinced a
   prejudgment of Miller’s claims.              At the beginning of the Initial Case
   Management Conference, the judge dismissed sua sponte Miller’s claims
   against TSUS and UHS, countenancing no discussion regarding the
   dismissal. Later in the same conference, the judge responded to the parties’


           1
             There are thirty-seven public universities in Texas; thirty-four universities belong
   to one of six state university systems. SHSU is a component of TSUS, and UHD belongs
   to UHS.




                                                 2
Case: 19-20753       Document: 00515726337             Page: 3      Date Filed: 01/29/2021




                                        No. 19-20752
                                      c/w No. 19-20753

   opposition to consolidating Miller’s two cases by telling Miller’s counsel, “I
   will get credit for closing two cases when I crush you. . . . How will that look on your
   record?”
          And things went downhill from there. The court summarily denied
   Miller’s subsequent motion for reconsideration, denied Miller’s repeated
   requests for leave to take discovery (including depositions of material
   witnesses), and eventually granted summary judgment in favor of SHSU and
   UHD, dismissing all claims. Miller now appeals the district court’s rulings
   and asks for her cases to be reassigned on remand.                   Mindful of the
   fundamental right to fairness in every proceeding—both in fact, and in
   appearance, we REVERSE, REMAND, and direct that these cases be
   REASSIGNED to a new district judge for further proceedings.
                                              I.
                                             A.
          Miller joined SHSU as a tenure-track Assistant Professor of
   Psychology in the University’s Clinical Psychology Doctoral Program
   (“Clindoc Program”) in the Department of Psychology and Philosophy in
   August 2007. In this position, Miller supervised students in the Clindoc
   Program, taught practicum courses, and served on students’ dissertation and
   thesis committees. According to SHSU, Miller was “lacking in collaborative
   and attentive generosity towards her colleagues.” She complained about her
   heavy workload, which she believed to be disproportionate compared to that
   of her colleagues. Miller also disagreed with other members of the faculty
   while serving on dissertation and thesis committees. She was removed from
   one committee due to her inflexibility and voluntarily offered to step down
   from another due to conflicts with other committee members.                     Miller
   contends these disagreements were retaliatory because of her sex and the
   complaints that she raised concerning her clinical workload.




                                              3
Case: 19-20753     Document: 00515726337         Page: 4    Date Filed: 01/29/2021




                                    No. 19-20752
                                  c/w No. 19-20753

          Despite these issues, Miller applied for tenure at SHSU in late 2012.
   But her reviewers recommended that Miller’s tenure and promotion be
   denied due to her lack of collegiality. SHSU informed Miller of its decision
   to deny tenure on March 27, 2013.
          Thereafter, Miller filed charges of sex discrimination and retaliation
   with the Equal Employment Opportunity Commission (EEOC) and the
   Texas Workforce Commission.          She then utilized the Texas Public
   Information Act to obtain voluminous documentation from SHSU. A few
   months later, SHSU denied Miller a merit-based salary increase for the 2013-
   2014 academic year. Miller filed a formal grievance with SHSU, based on the
   same allegations as her EEOC charge (i.e., that her tenure decision was
   adversely affected by sex discrimination and retaliation).          Miller’s
   employment with SHSU ended on May 31, 2014.
                                        B.
          After learning of her tenure denial at SHSU, Miller applied for one of
   three open faculty positions at UHD. On March 17, 2014, she interviewed
   with the UHD search committee, as well as Department Chair Jeffery
   Jackson, Dean DoVeanna Fulton, and Provost Edward Hugetz. During the
   interview, search committee members asked Miller why SHSU denied her
   tenure. Miller responded that she “believed [she] had been denied tenure
   because [she] was a woman and because [she] had raised concerns about the
   mistreatment of women in the department at SHSU prior to applying for
   tenure.” Following the interview, the committee rated Miller as the second
   highest candidate for a position.
          On April 4, 2014, the UHD search chair emailed Department Chair
   Jackson and Dean Fulton and stated that the search committee was interested
   in extending offers to three candidates, including Miller. That same day, the
   search chair asked Miller if she would allow UHD to contact her SHSU




                                         4
Case: 19-20753       Document: 00515726337       Page: 5    Date Filed: 01/29/2021




                                    No. 19-20752
                                  c/w No. 19-20753

   Department Chair, Christopher Wilson. Miller obliged but advised the
   search chair that Wilson was one of the individuals about whom she had
   complained at SHSU.
            On April 7, Department Chair Jackson sent an email to the search
   chair.    He stated that while Dean Fulton seemed agreeable to the
   committee’s recommendations, Fulton wanted to follow up with Miller’s
   supervisors at SHSU. The search chair responded that she was “worried
   [SHSU Department Chair Wilson would] have to be very careful []
   discussing [Miller’s] tenure denial because of the legal issues we [have]
   discussed.” Later that day, Jackson called Wilson to inquire into SHSU’s
   decision to deny Miller tenure and promotion.
            What was said during the phone call is nowhere in the record. But
   after Department Chair Jackson’s call with Department Chair Wilson, UHD
   reversed course from the search committee’s previous recommendation,
   deciding not to extend Miller an offer of employment. On April 29, Miller
   emailed the UHD search chair regarding the status of her UHD application.
   The search chair responded that the position had been filled: “The final
   employment decision was complicated and involved the search committee,
   department chair, dean, and provost.”
            In the end, UHD filled all three open positions with candidates who
   scored lower on UHD’s hiring metrics than Miller. According to Dean
   Fulton, UHD’s decision not to hire Miller was “based entirely on [] concerns
   regarding [] Miller’s teaching and service due to her tenure denial at SHSU.”
   The dean further stated that she was never “made aware that [] Miller had
   filed a charge of discrimination or other complaint against SHSU with any
   federal or state authorities.” Miller later filed complaints against UHD with
   the EEOC and the Texas Workforce Commission.




                                         5
Case: 19-20753      Document: 00515726337          Page: 6     Date Filed: 01/29/2021




                                     No. 19-20752
                                   c/w No. 19-20753

                                          C.
          On September 28, 2015, Miller filed suit against SHSU and TSUS in
   the Southern District of Texas. On October 6, Miller filed a separate lawsuit
   against UHD and UHS in the same court. The district court issued an order
   to handle the suits jointly, but they were not formally consolidated.
          From the start, the district court effectively stifled Miller’s attempts
   at discovery. The day after Miller filed suit, the district court issued an Order
   of Conference in each action that limited discovery. The (identical) orders
   foreclosed the parties from propounding written discovery or noticing
   depositions “without court approval.” The district court then issued an
   Order for Disclosure that mandated the parties’ exchange of certain relevant
   documents in each case, including Miller’s performance and personnel
   records, her pay records, names of relevant parties, and organizational charts.
   On the surface, the district court’s initial discovery management orders were
   perhaps unremarkable. But the court did not stop there, as we discuss in
   greater detail below.
          On January 25, 2016, the parties in both cases first met at a joint Initial
   Case Management Conference. At the outset, and without any prior notice,
   the district judge stated:
          THE COURT:            [Miller], we’ve got four parties instead of
                                the two.
          [Miller’s counsel]: Oh. The –
          THE COURT:            You sued the System[s] and the
                                institution[s]. So, pick any two you want.
                                I don’t care.
          [Miller’s counsel]: I am going to go with the Universities.
          THE COURT:            Is that right?




                                           6
Case: 19-20753     Document: 00515726337          Page: 7       Date Filed: 01/29/2021




                                    No. 19-20752
                                  c/w No. 19-20753

          [Opposing counsel]: Yes, Your Honor. To be clear, you know,
                              that was an issue that we were going to
                              hope to resolve by –
          THE COURT:           I just did.
          [Opposing counsel]: Yes, Your Honor.
          THE COURT:           We’ll dismiss the Systems.
          [Opposing counsel]: Thank you, Your Honor.
          THE COURT:           Systems don’t do anything. They hire
                               large staffs and go around and make life
                               difficult for the actual institutions
                               themselves. It’s in their charter; annoy
                               their workers.
          As the conference continued, the district judge made several other off-
   key remarks, such as his thoughts concerning Miller’s behavior: “Now, to be
   candid with you, . . . there is nothing that [Miller] didn’t complain about.
   Anything anybody did for two and a half years, three years, was all for some
   ulterior motive.”     The judge also lumped Miller’s claims in with
   preconceived notions from previous cases involving professors: “As near as
   I can tell, [Miller’s] only complaint here is likely she was paid less but that
   she didn’t get tenure.” He then supported this statement by revealing his
   familiarity with Title VII cases: “I have never thought about it, but I have
   had more tenure decisions than you can imagine working here. You wouldn’t
   think professors were litigious, but apparently they are.”
          The judge made other remarks that signaled a predisposition against
   Miller’s claims. When Miller requested additional discovery, including the
   opportunity to take depositions, the district judge denied her request, noting
   that it was “too argumentative” and extensive.           Finally, as the initial
   conference ended, the judge asked the parties if the cases should be
   consolidated. Contrary to the judge’s apparent preference, the parties




                                             7
Case: 19-20753       Document: 00515726337             Page: 8      Date Filed: 01/29/2021




                                        No. 19-20752
                                      c/w No. 19-20753

   unanimously requested that the court keep the cases separate. The district
   judge replied to Miller’s counsel, “All right. I will get credit for closing two
   cases when I crush you.” Miller’s counsel attempted to respond, but the
   judge interjected: “How will that look on your record?”
          The day after the Initial Case Management Conference, the district
   court formally dismissed TSUS and UHS with prejudice. The court did not
   allow Miller to amend her complaints or otherwise respond prior to
   dismissing TSUS and UHS. Miller moved for reconsideration, arguing that
   the Systems were “responsible for managing and controlling their
   Universities.” 2 The next day, before TSUS or UHS responded, the court
   denied Miller’s motion, reasoning that Miller failed to supply “objective
   facts” in her complaint about the Systems’ actions.
          On April 13, 2016, Miller filed opposed motions for discovery. Miller
   sought, inter alia, performance records concerning tenure-track and tenured
   faculty members in the SHSU psychology department, pay records, and work
   assignments (i.e., course loads). Miller also sought applications and related
   communications from UHD regarding its employment decisions.                        The
   district court denied Miller’s motions the following day, without response
   from SHSU or UHD.
           The district court held a pretrial conference on May 4, 2016. There,
   the parties discussed the limited discovery that had been exchanged. The
   district judge asked the Universities’ counsel if he had taken Miller’s
   deposition and then permitted counsel to notice the deposition. Miller’s
   counsel then asked, “May we take depositions as well?”                     The judge


          2
            Miller only filed her motion for reconsideration in her action against SHSU and
   TSUS. However, the motion addressed both TSUS and UHS, and the district court ruled
   in regard to both parties. For the sake of simplicity, we likewise treat the motion for
   reconsideration as pertaining to Miller’s claims against both TSUS and UHS.




                                              8
Case: 19-20753      Document: 00515726337          Page: 9     Date Filed: 01/29/2021




                                     No. 19-20752
                                   c/w No. 19-20753

   responded, “No.” Afterwards, the court entered a Management Order that
   stated that SHSU and UHD “may depose Miller in Judge Hughes’s Jury
   Room.”
          On May 12, Miller again filed opposed motions for leave to propound
   discovery, renewing her “request that in the interest of efficiency and
   economy, the court order the full scope of discovery that has been specifically
   requested by Plaintiff.” Miller attached extensive discovery requests to the
   motions and stated that she had also “submitted the attached discovery
   requests . . . in document form during the last pretrial conference . . . held on
   May 4, 2016.”
          TSUS and UHD deposed Miller on May 25, while Miller’s motions
   remained pending.      The district judge actually attended parts of the
   deposition and participated. At one point, the judge admonished Miller:
          THE COURT:            If you’re unhappy with the rulings I’ve
                                made about discovery, that’s fine. Free
                                Country. This is not a place to discuss
                                your feelings. It’s a place to answer
                                [opposing counsel’s] questions. You have
                                sued his client – their – their clients’
                                people, and they have a right to know
                                exactly why.
   Later, the judge again interjected:
          THE COURT:            Ma’am, you’re not to lecture the State
                                of Texas on the law. [Your counsel] and I
                                will do that. It is not important to your
                                case what you think about what nine old
                                people on the Potomac River talk about
                                something. We’re here to find out what
                                you actually know . . . about the facts. So,
                                please, do not burden the record with side
                                trips.




                                          9
Case: 19-20753     Document: 00515726337         Page: 10     Date Filed: 01/29/2021




                                    No. 19-20752
                                  c/w No. 19-20753

          After the deposition, the district court held another hearing. Within
   the first minute of that hearing, the district judge queried TSUS and UHD’s
   counsel: “So are you going to move for summary judgment?”—clearly
   implying that they should. And later, as Miller’s counsel sought to explain
   why he believed that certain data provided by SHSU was inaccurate, the
   judge responded, “I think you’re making that up.”
          Both SHSU and UHD moved for summary judgment in June 2016.
   By then, the court had yet to allow Miller to take any depositions. In response
   to the summary judgment motions, Miller requested a Rule 56(d)
   continuance, asking the court to grant discovery beyond the “general
   information provided by the Defendant[s]” under the court’s original
   disclosure order. Miller also moved to strike certain declarations in each
   case. The court denied both Miller’s Rule 56(d) discovery requests and her
   May 12 motions for leave to propound discovery.
          On March 29, 2017, the district court held oral argument on the
   Universities’ summary judgment motions. After the hearing (and after
   summary judgment briefing was complete), the court entered a Management
   Order that allowed Miller to depose Dean Fulton, but only “for two hours,
   at most.”
          Following Dean Fulton’s deposition, Miller again moved for leave to
   conduct additional depositions in the UHD action. She requested permission
   to depose Department Chair Jackson and the UHD search chair and several
   search committee members. In support of her motion, Miller asserted that
          it [wa]s increasingly clear that Defendants have avoided
          testimony about the contents of the telephone reference from
          Wilson of SHSU, not only because of its obvious relevance in
          this case but also in an attempt to protect SHSU from liability
          for its own retaliatory actions. [Miller] should have an
          opportunity to depose Wilson of SHSU in this case.




                                         10
Case: 19-20753      Document: 00515726337          Page: 11      Date Filed: 01/29/2021




                                      No. 19-20752
                                    c/w No. 19-20753

   (emphasis in original). The district court again denied Miller’s request, and
   on September 30, 2019, the court granted TSUS’s and UHD’s motions for
   summary judgment. Miller filed notices of appeal in both cases on October
   30, 2019.
                                           II.
          On appeal, Miller raises the following issues: (A) whether the district
   court erred by dismissing sua sponte her claims against TSUS and UHS; (B)
   whether the district court erred by denying her motion for reconsideration of
   that ruling; (C) whether the district court abused its discretion by denying
   her repeated discovery requests; and (D) whether the cases should be
   reassigned on remand. We address each issue in turn.
                                           A.
          Miller first asserts that the district court erred by dismissing sua sponte
   her claims against TSUS and UHS. She contends that the court failed to
   provide her notice, an opportunity to respond, or the opportunity to allege
   her best case before dismissing the claims with prejudice. TSUS and UHS
   counter that the dismissal was fair. We review de novo. Carroll v. Fort James
   Corp., 470 F.3d 1171, 1173 (5th Cir. 2006).
          A district court may dismiss a complaint for failure to state a claim on
   its own motion “as long as the procedure is fair.” Davoodi v. Austin Indep.
   Sch. Dist., 755 F.3d 307, 310 (5th Cir. 2014) (internal quotation marks and
   citation omitted). While there is no bright-line rule, generally “fairness in
   this context requires both notice of the court’s intention and an opportunity
   to respond.” Id. (citing Lozano v. Ocwen Fed. Bank, FSB, 489 F.3d 636, 643
   (5th Cir. 2007)); see also Gaffney v. State Farm Fire & Cas. Co., 294 F. App’x
   975, 977 (5th Cir. 2008). But “[w]e do not always require notice prior to sua
   sponte dismissal for failure to state a claim, as long as the plaintiff has alleged
   [her] best case.” Lozano, 489 F.3d at 643 (internal quotation marks and




                                           11
Case: 19-20753      Document: 00515726337          Page: 12      Date Filed: 01/29/2021




                                      No. 19-20752
                                    c/w No. 19-20753

   citation omitted). We have reasoned that “[a]t some point a court must
   decide that a plaintiff has had fair opportunity to make [her] case[, and] if,
   after that time, a cause of action has not been established, the court should
   finally dismiss the suit.” Jacquez v. Procunier, 801 F.2d 789, 792 (5th Cir.
   1986).
            We have not ruled on a case with facts squarely aligned to the ones
   here, but we glean insight from our prior decisions. In Carroll, the defendant
   moved to dismiss a fraud claim under Rule 12(b)(6). Carroll, 470 F.3d at 1173.
   Although there were additional tort claims beyond the scope of the
   defendant’s motion, the district court dismissed the case in its entirety
   without providing any specific reference to the remaining claims. Id. On
   appeal, this court found that the district court failed to provide notice or an
   opportunity to respond as to the tort claims pled in the plaintiff’s complaint,
   and thus, the district court’s dismissal “did not provide adequate fairness”
   to the plaintiff. Id. at 1177.
            Gaffney, though nonprecedential, is likewise analogous. There, the
   plaintiffs sought damages against their insurer for failing to tender coverage
   payments. Gaffney, 294 F. App’x at 976.             The plaintiffs later moved to
   transfer venue, continue the trial, and consolidate their case with a related
   case. Id. But after considering the motion, the court dismissed sua sponte the
   plaintiffs’ claims, finding the plaintiffs had no cause of action. Id. As in
   Carroll, we held on appeal that the district court denied the plaintiffs both
   notice “that it might sua sponte dismiss their case and an opportunity to
   respond.” Id. at 977. We also noted that “[t]here [wa]s no evidence in the
   record to suggest that the district court notified any party that it was
   considering dismissal, neither party briefed the issue, and [p]laintiffs were
   not given an opportunity to amend their complaint to cure any deficiencies
   that the district court thought warranted dismissal.” Id.




                                          12
Case: 19-20753     Document: 00515726337          Page: 13      Date Filed: 01/29/2021




                                     No. 19-20752
                                   c/w No. 19-20753

          Finally, in Davoodi, the plaintiff filed suit in state court against his
   former employer, asserting claims of discrimination, retaliation, and
   intentional infliction of emotional distress.      Davoodi, 755 F.3d at 308.
   Following removal to federal court, the defendant filed a partial motion to
   dismiss, seeking to dismiss all claims but one. Id. at 309. The district court
   granted the defendant’s partial motion to dismiss and then dismissed sua
   sponte the plaintiff’s remaining claim. Id. We reversed the district court’s
   dismissal because the plaintiff “had no notice or opportunity to be heard
   before the district court issued its order of dismissal.” Id. at 310.
          Whether Miller received proper notice under the circumstances here
   is debatable. Similar to Carroll and Davoodi, nothing in the record suggests
   the district court notified the parties that it was considering dismissal of
   Miller’s claims against TSUS or UHS before the court raised the issue at the
   beginning of the Initial Case Management Conference. To the contrary, as
   the conference began, the district judge simply demanded that Miller “pick
   any two [of the four parties] you want. I don’t care.” Once she did so, the
   court ruled on the spot: “We’ll dismiss the Systems.”
          Even assuming that exchange constituted notice to Miller prior to the
   Systems’ dismissal, the district court failed to give Miller an adequate
   opportunity to respond to the court’s intention to dismiss her claims. The
   district court dismissed Miller’s claims at the Initial Case Management
   Conference and memorialized the dismissal in an order entered a day later.
   The record provides no indication that any party briefed the issue until Miller
   moved for reconsideration. It is also notable that the district court dismissed
   TSUS and UHS with prejudice, so Miller was likewise not given any
   opportunity to amend her complaint to cure the deficiencies that ostensibly
   warranted dismissal of the Systems. “Dismissing an action after giving the
   plaintiff only one opportunity to state [her] case is ordinarily unjustified.”
   Jacquez, 801 F.2d at 792; see also Gaffney, 294 F. App’x at 977.



                                          13
Case: 19-20753        Document: 00515726337              Page: 14       Date Filed: 01/29/2021




                                         No. 19-20752
                                       c/w No. 19-20753

           Taking all of this into consideration, the district court failed to give
   Miller an adequate opportunity to respond before it dismissed her claims
   against TSUS and UHS with prejudice; accordingly, the court erred in its sua
   sponte dismissal of TSUS and UHS. 3
                                               B.
           It follows that the district court likewise erred when it denied Miller’s
   motion for reconsideration. So we need not tarry long on this issue, except
   to underscore a couple points. The first, succinctly, is that it was not a “fair
   procedure,” as required for a sua sponte dismissal, for the court to force Miller
   to resort to a motion to reconsider—as a proxy for arguments she might have
   made before dismissal—as her only avenue to oppose the dismissal of her
   claims. See Carroll, 470 F.3d at 1177; see also Gaffney, 294 F. App’x at 977.
           The second, less succinctly, is that the points raised in Miller’s
   motion for reconsideration illuminate why dismissal of the Systems was
   premature under the fact-specific inquiry used to evaluate employment
   relationships, at least given the scant record before us. In her motion, Miller
   alleged that the Systems were her “employers” because they were
   “responsible for the control and management of their Universities,”
   including personnel decisions and the granting of tenure. This court applies
   a two-step process for determining whether a defendant is an “employer”
   under Title VII. E.g., Deal v. State Farm Cnty. Mut. Ins. Co., 5 F.3d 117, 118
   n.2 (5th Cir. 1993). 4 Relevant here, one component of this test is “[t]he right
   to control [the] employee’s conduct.” Id. at 119. And when examining the


           3
            We also reject SHSU’s and UHD’s argument that Miller alleged her “best case”
   because she was not given a chance to amend her complaint. Jacquez, 801 F.2d at 792.
           4
             Miller’s claim against UHS (and UHD) is premised on “retaliation, in violation
   of Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a),” as a prospective employer; however,
   the relevant test for determining whether a defendant is an “employer” is the same.




                                               14
Case: 19-20753     Document: 00515726337         Page: 15     Date Filed: 01/29/2021




                                    No. 19-20752
                                  c/w No. 19-20753

   control component, we have focused on whether the alleged employer has
   the right to hire, fire, supervise, and set the work schedule of the employee.
   Id.   Another component focuses on the “economic realities” of the
   relationship, including “whether the alleged employer paid the employee’s
   salary, withheld taxes, provided benefits, and set the terms and conditions of
   employment.” Id.
          This test is “necessarily a fact-specific inquiry and is therefore
   typically applied in a summary judgment context, in which a court is
   permitted to go beyond the pleadings and examine the state law and the
   evidence relevant to the employment relationship.” Muhammad v. Dallas
   Cnty. Cmty. Supervision & Corrs. Dept., 479 F.3d 377, 382 (5th Cir. 2007); cf.
   Weeks v. Tex. A&M Univ. Sys. – at Galveston, 762 F. App’x 203, 204–05 (5th
   Cir. 2019) (finding, at summary judgment stage, that plaintiff was not
   employed by the University System because “[i]t lacked the right to hire, fire,
   supervise, and set [his] work schedule; [and] it therefore could not be said to
   have the right to control [the plaintiff’s] conduct”).
          By contrast, here, the district court’s initial dismissal of TSUS and
   UHS apparently rested only on the district judge’s own expressed view that
   “Systems don’t do anything.” The court’s denial of Miller’s motion for
   reconsideration, the day after she filed it, squelched any further development
   of Miller’s allegations and arguments to the contrary (and any opposition to
   Miller’s motion the Systems might have interposed). While there are cases
   in which a Rule 12(b)(6) dismissal may be appropriate, the district court’s
   premature ruling here was “based on an erroneous view of the law or a clearly
   erroneous assessment of the evidence,” Austin v. Kroger Tex., L.P., 864 F.3d
   326, 329 (5th Cir. 2017), such that it was an abuse of discretion.




                                         15
Case: 19-20753     Document: 00515726337          Page: 16     Date Filed: 01/29/2021




                                     No. 19-20752
                                   c/w No. 19-20753

                                          C.
          After its dismissal of TSUS and UHS and its denial of Miller’s motion
   for reconsideration, the district court repeatedly denied Miller’s requests for
   discovery, including her requests to depose witnesses with knowledge
   material to her claims. Miller asserts the district court abused its discretion
   in doing so. Based on our review of the record, we agree.
          We review a district court’s discovery rulings for an abuse of
   discretion. Vantage Deepwater Co. v. Petrobras Am., Inc., 966 F.3d 361, 373
   (5th Cir. 2020). Generally, broad discretion is afforded to the district court
   when deciding discovery matters. Crosby v. La. Health Serv. & Indem. Co.,
   647 F.3d 258, 261 (5th Cir. 2011). We reverse “only if [the decision] affected
   a party’s substantial rights.” N. Cypress Med. Ctr. Operating Co. v. Aetna Life
   Ins. Co., 898 F.3d 461, 476 (5th Cir. 2018). Substantial rights are affected if
   the district court’s decision was “arbitrary or clearly unreasonable.” Fielding
   v. Hubert Burda Media, Inc., 415 F.3d 419, 428 (5th Cir. 2005) (citation
   omitted).
          Under Federal Rule of Civil Procedure 26(b), “[p]arties may obtain
   discovery regarding any nonprivileged matter that is relevant to any party’s
   claim or defense or proportional to the needs of the case . . . [.]” This
   standard is broad, especially when viewed in the context of Title VII. See
   Trevino v. Celanese Corp., 701 F.2d 397, 405 (5th Cir. 1983) (“The imposition
   of unnecessary limitations on discovery is especially frowned upon in Title
   VII cases.”).
          In support of her position, Miller refers us to McCoy v. Energy XXI
   GOM, LLC, 695 F. App’x 750 (5th Cir. 2017). In that case, the same district
   judge imposed substantially similar discovery restrictions to those imposed
   here. Id. at 753. Specifically, the district judge denied almost all requests for
   discovery and “permitted only the deposition of [the plaintiff]” and “the




                                          16
Case: 19-20753       Document: 00515726337         Page: 17      Date Filed: 01/29/2021




                                      No. 19-20752
                                    c/w No. 19-20753

   disclosure by the defendants of certain documents pertaining to the specific
   [object] at issue,” certain photographs, and a video. Id. On appeal, we
   reversed and remanded the case on summary judgment grounds, finding
   genuine issues of material fact existed, even with the limited discovery that
   had been permitted. Id. at 758. But we also noted that “[t]he district court
   abused its discretion in refusing to allow [the plaintiff] to conduct sufficient
   discovery . . . to support the allegations he ha[d] fairly raised[.]” Id. at 759.
            We have a sense of déjá vu. The district court’s discovery restrictions
   in the instant cases are strikingly similar to those in McCoy. And “[a]lthough
   the district court is customarily accorded wide discretion in handling
   discovery matters, we will not uphold a ruling which has failed to adhere to
   the liberal spirit of the Rules.” Coughlin v. Lee, 946 F.2d 1152, 1159 (5th Cir.
   1991).    As in McCoy, the district judge here permitted only Miller’s
   deposition to be taken before summary judgment briefing and argument—
   and then actually participated in the deposition. By contrast, the court
   repeatedly denied Miller the opportunity to depose any witnesses, relenting
   only after summary judgment briefing was complete to allow Miller one
   deposition, of UHD’s Dean Fulton. And that deposition was limited to “two
   hours, at most.”
            To put it simply, the court’s discovery restrictions suffocated any
   chance for Miller fairly to present her claims. While the Universities offer
   that Miller was not prejudiced because she had already received voluminous
   documentation from a pre-suit Texas Public Information Act request, we are
   not persuaded given the district court’s inflexible denials of both her written
   discovery requests and her requests to take depositions. Miller requested
   discovery on multiple occasions and was denied, almost instantly, at every
   turn: January 25, 2016 (denied same day); April 13, 2016 (denied April 14,
   2016); May 4, 2016 (denied same day); May 12, 2016 (denied June 30, 2016);
   and June 2, 2017 (denied via summary judgment September 30, 2019). Even



                                           17
Case: 19-20753     Document: 00515726337          Page: 18     Date Filed: 01/29/2021




                                     No. 19-20752
                                   c/w No. 19-20753

   given the deference afforded to district courts when deciding discovery
   matters, the restrictions here “failed to adhere to the liberal spirit of the
   Rules,” Coughlin, 946 F.2d at 1159, to the extent that they were “arbitrary or
   clearly unreasonable.” Fielding, 415 F.3d at 428 (citation omitted). Although
   we are never quick to second-guess a district court’s management of
   discovery, we must do so here.
          A final example demonstrates why. In her respective actions, Miller
   sought to depose SHSU’s Department Chair Wilson and UHD’s
   Department Chair Jackson, two witnesses who fairly likely have knowledge
   of facts highly relevant to Miller’s claims in both cases. Among other
   interactions during UHD’s hiring process, Jackson telephoned Wilson about
   Miller and purportedly discussed the reasons SHSU denied Miller tenure.
   After that call, UHD decided not to hire Miller, though she had been
   recommended for employment before the call. Because the district court
   denied Miller’s repeated requests to depose these witnesses, the record is
   silent about this telephone call. Yet it is plain that Miller’s claims may well
   hinge on what was said during the call.
          “When a party is not given a full and fair opportunity to discover
   information essential to its opposition to summary judgment, the limitation
   on discovery is reversible error.” McCoy, 695 F. App’x at 759 (quoting Brown
   v. Miss. Valley State Univ., 311 F.3d 328, 333 (5th Cir. 2002)). Miller has
   demonstrated that the district court’s almost blanket denials of her discovery
   requests affected her substantial rights, including her ability to respond to the
   Universities’ motions for summary judgment. Because the district court
   abused its discretion in this regard, we reverse the district court’s summary
   judgments and remand these cases to allow Miller the opportunity to obtain
   discovery “relevant to any party’s claim or defense or proportional to the
   needs of the case.” Fed. R. Civ. P. 26(b).




                                          18
Case: 19-20753     Document: 00515726337           Page: 19   Date Filed: 01/29/2021




                                      No. 19-20752
                                    c/w No. 19-20753

                                          D.
          Lastly, Miller asks this court to reassign her cases. We find her
   request warranted.
          The power to reassign “is an extraordinary one” and “is rarely
   invoked.” Johnson v. Sawyer, 120 F.3d 1307, 1333 (5th Cir. 1997) (internal
   quotation marks and citation omitted). “[R]eassignments should be made
   infrequently and with great reluctance.” United States v. Winters, 174 F.3d
   478, 487 (5th Cir. 1999) (internal quotation marks and citation omitted).
          In determining whether reassignment is proper, this court has applied
   two tests—one more lenient than the other. The more stringent test
   considers the following:
          (1) whether the original judge would reasonably be expected
          upon remand to have substantial difficulty in putting out of his
          mind or her mind previously-expressed views or findings
          determined to be erroneous or based on evidence that must be
          rejected, (2) whether reassignment is advisable to preserve the
          appearance of justice, and (3) whether reassignment would
          entail waste and duplication out of proportion to any gain in
          preserving the appearance of fairness.
   In re DaimlerChrysler Corp., 294 F.3d 697, 700–01 (5th Cir. 2002) (citations
   omitted). The more lenient test looks at whether the judge’s role “might
   reasonably cause an objective observer to question [the judge’s]
   impartiality.” Id. at 701 (alteration in original) (quoting United States v.
   Microsoft Corp., 56 F.3d 1448, 1463 (D.C. Cir. 1995)). Reassignment of
   Miller’s cases is appropriate under either test.
          Here, the district judge’s conduct from the outset of Miller’s cases
   “might[, at the least,] reasonably cause an objective observer to question [the
   judge’s] impartiality.”    Id.   Moreover, the cumulative weight of both
   prejudicial comments and peremptory rulings by the district judge leads us




                                           19
Case: 19-20753         Document: 00515726337       Page: 20     Date Filed: 01/29/2021




                                      No. 19-20752
                                    c/w No. 19-20753

   to conclude that “the original judge would reasonably be expected upon
   remand to have substantial difficulty in putting out of his mind . . .
   previously-expressed views . . . [and that] reassignment is advisable to
   preserve the appearance of justice[.]” Id. at 700–01. Finally, we do not
   believe reassignment would disrupt judicial efficiency, particularly because
   full discovery has not yet occurred in either of Miller’s actions. See, e.g.,
   Johnson, 120 F.3d at 1333 (reassigning case on remand after the completion
   of a jury trial).
                                          III.
           Miller, like every litigant, is entitled to a full and fair opportunity to
   make her case in a fair and impartial forum. See United States v. Jordan, 49
   F.3d 153, 155 (5th Cir. 1995). Beyond that, “fundamental to the judiciary is
   the public’s confidence in the impartiality of our judges and the proceedings
   over which they preside.” Id. “[J]ustice must satisfy the appearance of
   justice.” Offutt, 348 U.S. at 14.
           We REVERSE the district court’s judgments, including its sua sponte
   Rule 12(b)(6) dismissal of TSUS and UHS and summary judgment in favor
   of SHSU and UHD, and REMAND for further proceedings. On remand,
   we further direct the Chief Judge of the Southern District of Texas to
   REASSIGN these cases.




                                           20